DETAILED ACTION
	Claims 1-12 are present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on 01/08/2021 is acknowledged.
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/08/2021.

Claim Objections
Claim 3 is objected to because of the following informalities:    
Claim 3 is as follows:
3. The preparation method according to claim 1: wherein: the 3-hydroxypropionyl-CoA biosynthesis gene is a gene encoding glycerol dehydratase, glycerol dehydratase activase and CoA-dependent propionaldehyde dehydrogenase and aldehyde dehydrogenase.
Claim 3 recites “a gene encoding” plural different proteins.  While a vector or an operon can contain multiple genes, a single gene is understood in the art to encode a single polypeptide chain.  As such, the recitation of “a gene” in claim 3 is not consistent with the recitation of plural encoded proteins that appear to be separate polypeptides.  Claim 3 is given the broadest reasonable interpretation of one or more genes encoding the recited proteins since it is reasonable for the singular to include the plural and the specification describes the recited proteins as being encoded by separate genes; for example, page 19 of the specification describes a vector pCDFJ23-dhaB123-grdAB-pduP-reC_GK encoding some genes.” 
Further, claim 3 recites the conjunction “and” twice as underlined above.  As such, the recitation of “CoA-dependent propionaldehyde dehydrogenase and aldehyde dehydrogenase” appears to be one term wherein a propionaldehyde dehydrogenase is a type of aldehyde dehydrogenase. Therefore, claim 3 is interpreted as reciting that a single polypeptide having CoA-dependent propionaldehyde dehydrogenase satisfies the recitation of “CoA-dependent propionaldehyde dehydrogenase and aldehyde dehydrogenase” particularly in view of claim 3 reciting “a gene encoding.”  It is noted that the term “aldehyde dehydrogenase” is recited one time in the specification (page 5, line 19) and no specific examples of an aldehyde dehydrogenase are provided by the specification other than a CoA-dependent propionaldehyde dehydrogenase.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 1-3 and 5-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Production of Block Copolymer Poly(3-hydroxybutyrate)-blockpoly(3-hydroxypropionate) with Adjustable Structure from an Inexpensive Carbon Source, ACS Macro Lett. 2 (2013): 996-1000) further in view of Park et al. (U.S. 2011/0046339 A1), Donovan et al. (Review: Optimizing inducer and culture conditions for expression of foreign proteins under the control of the lac promoter, J. Indust. Microbiol. 16 (1996): 145-54), Zhou et al. (Functional Replacement of the Escherichia coli D-(-)-Lactate Dehydrogenase Gene (ldhA) with the L-(+)-Lactate Dehydrogenase Gene (ldhL) from Pediococcus acidilactici, Appl. Environ. Microbiol. 69 (2003): 2237-2244), and Schweiger et al. (On the dehydration of (R)-lactate in the fermentation of alanine to propionate by Clostridium propinicum, FEBS 171 (1984): 79-84).
Wang et al. abstract, teach:
The block copolymers poly(3-hydroxybutyrate)-block-poly(3-hydroxypropionate) (P3HB-b-P3HP) with a wide range of 3HP fractions from 7.4 mol % to 75 mol % were biosynthesized from inexpensive carbon sources for the first time, differing from previously reported approaches based on sequential addition of precursors. The engineered Escherichia coli strain carried two parallel synthetic pathways modulated by independent regulatory systems to produce the 3HB and 3HP monomers, respectively. Manipulating the expression levels of 3HB and 3HP pathways resulted in biosynthesis of block copolymers P3HB-b-P3HP with varied compositions. Nuclear magnetic resonance and differential scanning calorimetric studies demonstrated novel microstructure and thermal properties not available in related random copolymers and a blend of P3HB and P3HP homopolymers.


    PNG
    media_image1.png
    286
    500
    media_image1.png
    Greyscale


The taught 2-hydroxypropionate (“3HP”) pathway is shown in Scheme 1 of Wang et al.  “The genes involved in 3HP-CoA synthesis, glycerol dehydratase gene dhaB and its reactivatase genes and gdrAB, both from Klebsiella pneumonia, together with propionaldehyde dehydrogenase gene pduP from Salmonella typhimurium.” Wang et al., page 996, right column. The description of “glycerol dehydratase gene dhaB and its reactivatase genes gdrAB” is interpreted as description of glycerol dehydratase activase.  Scheme 1 of Wang et al. shows that the propionaldehdye dehydrogenase PduP utilizes CoA as a substrate as to be a Co-dependent propionaldehdye dehydrogenase, which is a type of aldehyde dehydrogenase.  As such, Wang et al. teach that the 3HP pathway has genes encoding all of the proteins/enzymes directly recited in claim 3.
	As taught in Table 1 and related text of Wang et al., arabinose is added to a culture to induce expression of 3HB-CoA and the production of poly(3HB) followed by addition of glycerol, glucose and IPTG to suppress 3HB-CoA production and generate the block poly(3HP) portion of the block copolymer. “The expression of PBAD-AraC controlled genes has been proved to be tightly regulated according to the L-arabinose concentration and inhibited by glucose, so the formation of the P3HB segment becomes totally controllable.” Wang et al., page 996, right column.  “To synthesize P3HB-b-P3HP, the strain HBP01 was inoculated into a minimal medium with fructose as the sole carbon source. When L-arabinose was added into the culture, the expression of 3HBCoA associated genes was turned on, and carbon flux was guided into synthesis of the first block segment P3HB. Several hours later, glucose and glycerol were supplied. Then the P3HB chain extension was shut off rapidly as glucose can efficiently inhibit the BAD promoter, and the metabolic flux was switched to the second block segment P3HP. Furthermore, block copolymers with desirable composition were achieved through changing the concentration of inducers (Table 1).”  Wang et al., bridging pages 996-97.
	However, Wang et al. do not teach the production of 3-hydroxypropionate-lactate block copolymer as recited in claim 1.
	Park et al., abstract, teach the “present invention relates to a copolymer comprising 3-hydroxyalkanoate monomer unit and lactate monomer unit, or their preparing method. More specifically, the present invention relates to a method for preparing a copolymer comprising lactate monomer and 3-hydroxyalkanoate monomer, wherein the method comprises culturing a cell or plant comprising the gene of enzyme converting lactate and 3-hydroxyalkanoate into lactyl-CoA and 3-hydroxyalkanoyl-CoA, respectively, and polyhydroxyalkanoate synthase gene together, and the copolymer made by the method. The copolymer of the present invention is a biodegradable polymer being able to be usefully used instead of conventional synthetic plastic, and the copolymer can be used also for medical use.”  “In the present invention, the cell or plant can be obtained by transforming a cell or plant not having any one or both of the two enzymes with a gene of enzyme converting lactate and 3-hydroxyalkanoate into lactyl-CoA and 3-hydroxyalkanoyl-CoA, respectively, and/or a gene of PHA synthase using lactyl-CoA as a substrate.” Park et al., para. [0015]. “More preferably, in the present invention, the gene of enzyme converting lactate and 3-hydroxyalkanoate into lactyl-CoA and 3-hydroxyalkanoyl-CoA, respectively, is propionyl-CoA transferase gene (pct).” Park et al., para. [0016].  “Propionyl-CoA transferase (CP-PCT) gene derived from Clostridium propionicum was used as the pct gene.”  Park et al., para [0039].  The preceding is interpreted as a description of an enzyme that converts lactate to lactyl-CoA is derived from Clostridium propionicum as recited in claim 6.  The primary embodiments of Park et al. are implemented in E. coli as a recombinant host cell as recited in claim 13 of Park et al. 
Wang et al. do not teach the production of 3-hydroxypropionate-lactate block copolymer as recited in claim 1.  As discussed, Wang et al. teach the production of block copolymers containing a 3-hydroxpripionate block produced by culturing a recombinant E. coli.  As taught by Wang et al., “Block copolymer, containing two or more unique polymer regions covalently bonded together, could lead to local microphase separation different from the morphologies of random copolymer or polymer blending, mechanical properties of block copolymers, including tensile strength and Young’s modulus, are usually better than random copolymer and polymer blending. The favorable properties make it more promising for block copolymers to acquire wider application.” Wang et al., page 996, left column.  As discussed above, Park et al. teach a recombinant E. coli for production of a 3-hydroxypropionate-lactate copolymer useful as an alternative to synthetic plastic such copolymer appearing to be a random copolymer.  In view of Wang et al. teaching 1) that the mechanical properties of block copolymers are usually better than random copolymers, and 2) the statement of Wang et al. are made in view of block copolymers containing a 3-hydroxypropionate block, the ordinarily skilled artisan at the time of filing would have been motivated to form other copolymers containing 3-hydroxypropionate blocks, such as the 3-hydroxypropionate-lactate copolymer taught by Park et al., as a block copolymer.  The ordinarily skilled artisan at the time of filing would have been motivated to do this in order to obtain a copolymer useful as replacement for synthetic plastic with a reasonable expectation of obtaining improved mechanical properties as a block copolymer as suggested by Wang et al.  For the reasons further set forth below, Wang et al. and Park et al. provide guidance regarding how to modify embodiments of Wang et al. to produce a 3-hydroxypropionate-lactate block copolymer by culturing a recombinant E. coli cell.
Briefly, as reviewed above, Wang et al. discuss production of a 3-HB-block-3-HP copolymer from a recombinant E. coli by first expressing 3HB synthetic genes under control of a pBAD promoter by culturing in a minimal media containing fructose with added L-arabinose to promote poly 3-hydroxybutyrate production followed by addition of glucose to suppress the pBAD promoter and addition of IPTG and glycerol carbon source to promote production of the block copolymer by addition of 3-HP repeat units by expression of 3HP synthetic genes controlled by an IPTG inducible promoter (i.e. T7 promoter).  See Wang et al., page 996, right column, stating use of T7 promoter for controlling IPTG production.
	In view of the above, to advantageously produce a 3-hydroxypropionate-lactate block copolymer the 3HB pathway having controllable inducibility as taught by Wang et al. would be replaced with a lactyl-CoA producing pathway with similar controlled inducibility, such lactyl-CoA producing pathway being Propionyl-CoA transferase (CP-PCT) gene derived from Clostridium propionicum was used as the pct gene.”  Park et al., para [0039]. 
	As discussed, Park et al. teach the production of a block copolymer by first expression from the pBAD inducible promoter followed by repression of the pBAD promoter by addition of glucose and induction of the IPTG-inducible pathway by introduction of IPTG.  As such, the ordinarily skilled artisan would have recognized that the choice of which pathway to place under the control of which promoter depends upon which block of repeat units (e.g. 3-HB, 3-HP or lactyl) is desired to be produced first, such block to be produced first to be placed under control of the pBAD promoter.  That is, as shown in Fig.1(a) of Wang et al., the monomer selected to be produced by induction of the pBAD promoter will occupy position “x” of the copolymer and the monomer selected to be produced by induction by the IPTG-inducible promoter will occupy position “y” of the copolymer.  At the time of filing, the ordinarily skilled artisan would have been motivated to express either the 3HP or lactyl repeat unit first to determine which approach produces the most advantageous block copolymer in terms of improved mechanical properties and/or yield of the block copolymer.
	 In embodiments wherein the 3HP pathway is under the control the pBAD promoter and the lactyl-CoA pathway in under the control of an IPTG-inducible promoter, it is noted that Park et al. teach that propionyl-CoA transferase is not expressible from a highly-expressed IPTG-inducible promoter.  “CP-PCT was well known to have toxicity to host microorganism. That is, in tac promoter or T7 promoter expression system induced by IPTG (this system is widely used in expression of a recombinant protein); all microorganisms become dead shortly after the addition of inducer. Because of this reason, it is thought as suitable to use expression system in which it is weakly expressed, but continuously expressed according to the growth of microorganism.” Park et al., para. [0040].  However, other IPTG-inducible promoters (other than T7 promoter) are known in the prior art.  For example, Donovan et al. describe expression of foreign proteins with IPTG induction using a lac promoter wherein expression of enzymes from the lac promoter is described to “increase[] linearly with IPTG concentration up to 1 mmol IPTG L-1” (i.e. 1 mM IPTG).  As such, at the time of filing, the ordinarily skilled artisan would have had a reasonable expectation of success for expressing propionyl-CoA transferase (CP-PCT) under control of a lac IPTG-inducible promoter as a substitute for the T7 IPTG-inducible promoter taught by Wang et al., since et al. describe that linear induction—and therefore weaker expression—can be obtained using a lac promoter to express propionyl-CoA transferase (CP-PCT) at less than toxic levels as instructed by Park et al.
Upon placement of the 3HP pathway genes under the control of a pBAD promoter and the lactyl-CoA biosynthetic gene(s) under control of an IPTG-inducible lac promoter for the reasons reviewed above, Wang et al. teach the production of a copolymer by first expression the 3-HP pathway to produce poly(3-hydroxypropionate) by culturing the recombinant E. coli in the presence of sufficient amount of arabinose inducer to induce the 3HP pathway genes and further that glycerol is required to be further present as the building block for 2-hydroxypropionyl-CoA as shown in scheme 1 of Wang et al.  Then to achieve induction of the IPTG-controlled pathway (the lactyl-CoA biosynthetic genes in this case), poly(3-hydroxypropionate) production is repressed by addition of glucose and the lactyl-CoA biosynthetic gene(s) are induced by addition of IPTG to allow for conversion of lactate to lactyl-CoA to allow for production of the block copolymer.   The ordinarily skilled artisan at the time of filing would have been motivated to do this since Wang et al. teach that production of a block copolymer requires the controlled expression of the pathway for production of one monomer unit (e.g. 3HP-CoA) followed by controlled expression of the other monomer unit (e.g. lactyl-CoA).  For these reasons, Wang et al., Park et al. and Donovan et al. teach the following:
A method for preparing 3-hydroxypropionate-lactate block copolymer [P(3HP-b-LA)] comprising the steps of: (a) preparing a recombinant E. coli microorganism by transforming a microorganism with a vector including a 3-hydroxypropionyl-CoA biosynthesis gene and a vector including a gene of an enzyme that converts lactate to lactyl-CoA being derived from Clostridium propionicum; (b) synthesizing poly(3-hydroxypropionate by culturing the recombinant microorganism prepared in step (a) using glycerol as a carbon source, and (c) inhibiting P(3HP) production be adding IPTG and glucose, and biosynthesizing polylactate at the end of P(3HP) synthesized in step (b) by enabling the expression of the enzyme that converts lactate to lactyl-CoA.
	Regarding further recitation in claim 1 that the recombinant microorganism is modified to be incapable of biosynthesizing lactic acid and a vector including a lactate biosynthesis gene encoding lactate dehydrogenase (Ldh) derived from Pediococcus acidilactici, Zhou et al. teach that the physical et al., abstract.  Zhou et al. teach the replacement of the E. coli chromosomal ldhA gene with Pediococcus acidilactici ldhL encoding an L-lactate dehydrogenase as recited in claims 1, 2 and 5.  Zhou et al., abstract.  Such an E. coli with the native ldhA gene replaced (and therefor inactivated) encoding lactate dehydrogenase is a recombinant microorganism modified to be incapable of biosynthesizing lactyl-CoA.  Since Zhou et al. directly teach that it is advantageous to include L-lactate within polymers produced by recombinant E. coli, at the time of filing the ordinarily skilled artisan would have been motivated to produce any polylactic acid polymer including stretches of polylactate within a block copolymer with the L-lactic acid enantiomer.  Specifically, Zhou et al. teach that “For most uses of PLA, the L-(+) isomer is more abundant.”  Schweiger et al., Table 2, evidence that the propionyl-CoA transferase from C. propionicum taught by Park et al. utilizes both stereoisomers of lactyl-CoA to produce lactyl-CoA.  For these reasons, at the time of invention the ordinarily skilled artisan would have been motivated to modify any recombinant E. coli for producing polylactate or for producing a block copolymer containing a polylactate block to be incapable endogenously biosynthesizing lactic acid and to express a heterologous Pediococcus acidilactici lactate dehydrogenase in order to produce a polymer containing L-lactic acid subunits taught to have more uses than D-lactic acid as natively produced by E. coli.
	Regarding recitation in claim 1 that a single vector contains both a lactate biosynthesis gene that can be Pediococcus acidilactici lactate dehydrogenase and propionyl-CoA transferase that produces lactyl-CoA, it is well established in the prior art to include multiple genes on a single vector in order to minimize the number of transformations required.  For example, Wang et al. indicate that genes associated with the pathway for production of a specific monomer be located on a single vector.  See Wang et al., page 996, left column (“The genes involved in 3HP-CoA synthesis, glycerol dehydratase gene dhaB and its reactivatase genes and gdrAB, both from Klebsiella pneumonia, together with propionaldehyde dehydrogenase gene pduP from Salmonella typhimurium, were modulated by the T7 promoter.”).  Since both a heterologous lactated dehydrogenase gene and propionyl-CoA transferase gene are both part of the same pathway to produce lactyl-CoA, the ordinarily skilled artisan would have 
	Regarding recitation in claim 1 that a PHA synthetase gene and 3-hydroxypropionyl-CoA biosynthesis gene be located on the same vector, as discussed above, it is common in the art to include multiple genes on the same vector.  As shown in scheme 1 of Wang et al., PHA synthase is not part of the pathway for the production of any specific monomer-CoA species but is rather the enzyme responsible for polymerization.  As such, it would have been obvious to include PHA synthase gene on any vector including a vector having a 3-hydroxypropionyl-CoA biosynthesis gene with an expectation of success in expressing the PHA synthase gene.
	Regarding claim 8, Wang et al., Table 1, illustrates 0.05 mM or 0.1 mM IPTG as an appropriate amount of IPTG to achieve induction and Donovan et al. teach that the lac promoter has linear induction up to 1 mM IPTG as discussed.  That is, Donovan et al. in particular teaches that the amount of IPTG for induction of a lac promoter should be 1.0 mM or less with is a direct teaching of IPTG concentrations falling within the range 0.1 to 1.0 mM recited in claim 8.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., Park et al., Donovan et al., Zhou et al. and Schweiger et al. as applied to claims 1-3 and 5-8 above, and further in view of Ochi et al. (Engineering of class I lactate-polymerizing polyhydroxyalkanoate synthases from Ralstonia eutropha that synthesize lactate-based polyester with a block nature, Appl. Microbiol. Biotechnol. 97 (2013): 3441-47).
  	Regarding claim 4, the specification evidences that Cupriavidus necator and Ralstonia eutropha are the same organism. Specification, page 30, lines 5-6.  Wang et al., page 996, right column, state that the taught strain “contained polyhydroxyalkanoate (PHA) synthase PhaC1 of Cuprivadus necator.”  Ochi et al., abstract, teach PHA synthase from R. eutropha engineered as to acquire lactate (LA) polymerizing activity. “The LA-polymerizing activity of the PhaCReA510X mutants was evaluated based
on the incorporation of LA units into the P[3-hydroxybutyrate(3HB)] backbone in vivo using recombinant Escherichia coli LS5218. Among 19 PhaCRe(A510X) mutants, 15 synthesized P (LA-co-3HB), indicating that the 510 residue plays a critical role in LA polymerization.” Ochi et al., abstract.  It is noted that Park et al., paras. [0007] and [0025], teach that modified or variant PHA synthase is employed to utilize lactyl-CoA as a substrate to produce lactate containing copolymers.  As such, at the time of filing the ordinarily skilled artisan would have been motivated to employ a PHA synthase gene encoding an enzyme having significant activity on lactyl-CoA since Park et al. teach that such a PHA synthase gene is needed to incorporate lactyl-CoA into a copolymer.  Ochi et al. teach additional PHA synthase genes and enzymes further capable of utilizing lactyl-CoA as a substrate derived from C. necator (i.e. R. eutropha) capable of utilizing lactyl-CoA wherein Wang et al. demonstrate the use of PHA synthase from C. necator.  As such, at the time of filing the ordinarily skilled artisan would have been motivated to express any PHA synthase gene taught in the prior art as suitable for production of a copolymer from lactyl-CoA including the C necator PHA synthase/synthetase variants taught by Ochi et al., which is within the broadest reasonable interpretation of a reC_GK gene since the same is a PHA synthetase gene from or derived from C. necator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652